

Exhibit 10.5.11




FORM OF RESTRICTED STOCK UNIT AGREEMENT
FOR CHIEF EXECUTIVE OFFICER
CONAGRA BRANDS, INC. 2014 STOCK PLAN


This Restricted Stock Unit Agreement, hereinafter referred to as the
“Agreement”, is made between Conagra Brands, Inc., a Delaware corporation
(“Conagra” or the “Company”), and the Chief Executive Officer of the Company
(the “Participant”).


1.
Award Grant. Conagra hereby grants Restricted Stock Units ("RSUs", and each such
unit an “RSU”) to the Participant under the Conagra Brands, Inc. 2014 Stock Plan
(the “Plan”), as follows, effective as of the Date of Grant set forth below:



Participant:    


Number of RSUs:    


Date of Grant:    


Vesting Date[s]:    


Dividend Equivalents: Dividend equivalents on the RSUs will not be paid or
accumulated.


Please read this Agreement and the Plan carefully. Conagra has caused this
Agreement to be executed effective as of the Date of Grant. In the event of any
conflict between the terms of this Agreement and the terms of the Plan, the Plan
shall control. If you do not wish to receive this Award and/or you do not
consent and agree to the terms and conditions on which this Award is offered, as
set forth in this Agreement and the Plan, then you must reject the award no
later than 11:59 p.m., Pacific Time, on the 90th calendar day following the Date
of Grant by (1) indicating your rejection on the "Grant Acceptance" page of the
Merrill Lynch Benefits Online website or (2) contacting the Merrill Lynch call
center. The award will only be cancelled if you take one of these affirmative
actions. Your failure to validly reject the award prior to the deadline will
constitute your acceptance of the award with its terms and conditions, as set
forth in this Agreement and the Plan.




CONAGRA BRANDS, INC.                
By:                         
Date: _____                 



2.Definitions. Capitalized terms used herein without definition have the
meanings set forth in the Plan. The following terms shall have the respective
meanings set forth below:
(a)“Continuous Employment” means the absence of any interruption or termination
of employment with the Company and the performance of substantial services.
Continuous Employment shall not be considered interrupted or terminated in the
case of sick leave, short-term disability (as defined in the Company’s sole
discretion), military leave or any other leave of absence approved by the
Company unless and until there is a Separation from Service (as defined in
Section 2(f)).
(b)“Disability” means that the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, is receiving income replacement benefits for a period of not less
than three months under the Company’s long‑term disability plan.
(c)“Divestiture” means a permanent disposition to a person other than the
Company or a Subsidiary (i) of a plant at which the Participant performs a
majority of the Participant’s services, (ii) of any discreet organizational
unit, division or business of the Company with which the Participant's
employment is principally associated, or (iii) of assets or Subsidiary stock
that is determined by the Committee in its sole discretion to be treated as a
"Divestiture" for purposes of this Agreement, in each case in this sentence
regardless of whether such disposition is effected by means of a sale of assets,
a sale of Subsidiary stock or otherwise. However, “Divestiture” shall not
include any event that constitutes a “Change of Control”.
(d)“Early Retirement” means a Separation from Service with the Company when the
Participant is at least age 55.
(e)“Normal Retirement” means a Separation from Service with the Company on or
after attaining age 57.
(f)“Separation from Service,” “termination of employment” and similar terms mean
the date that the Participant “separates from service” within the meaning of
Code Section 409A. Generally, a Participant separates from service if and only
if the Participant dies, retires, or otherwise has a termination of employment
with the Company determined in accordance with Code Section 409A and the
following:
(i)
Leaves of Absence. The employment relationship is treated as continuing intact
while the Participant is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave does not exceed six months, or, if
longer, so long as the Participant retains a right to reemployment with the
Company under an applicable statute or by contract. A leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Company. If the period of leave exceeds six months and the Participant does not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six‑month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Participant
to be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 12‑month period of absence shall
be substituted for such six-month period.

(ii)
Dual Status. Generally, if a Participant performs services both as an employee
and an independent contractor, such Participant must separate from service both
as an employee and as an independent contractor, pursuant to standards set forth
in Treasury Regulations, to be treated as having a separation from service.
However, if a Participant provides services to the Company as an employee and as
a member of the Board, and if any plan in which such person participates as a
Board member is not aggregated with this Agreement pursuant to Treasury
Regulation Section 1.409A-1(c)(2)(ii), then the services provided as a director
are not taken into account in determining whether the Participant has a
separation from service as an employee for purposes of this Agreement.

(iii)
Termination of Employment. Whether a termination of employment has occurred is
determined based on whether the facts and circumstances indicate that the
Company and the Participant reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Participant would perform after such date (whether as an employee or as an
independent contractor except as provided in (ii) above) would permanently
decrease to no more than 20% of the average level of bona fide services
performed (whether as an employee or an independent contractor, except as
provided in (ii) above) over the immediately preceding 36‑month period (or the
full period of services to the Company if the Participant has been providing
services to the Company less than 36 months). For periods during which a
Participant is on a paid bona fide leave of absence and has not otherwise
terminated employment as described above, for purposes of this paragraph (iii),
the Participant is treated as providing bona fide services at a level equal to
the level of services that the Participant would have been required to perform
to receive the compensation paid with respect to such leave of absence. Periods
during which a Participant is on an unpaid bona fide leave of absence and has
not otherwise terminated employment are disregarded for purposes of this
paragraph (iii) (including for purposes of determining the applicable 36‑month
(or shorter) period).

As used in connection with the definition of “Separation from Service,” Company
includes the Company and any other entity that with the Company constitutes a
controlled group of corporations (as defined in Code Section 414(b)), or a group
of trades or businesses (whether or not incorporated) under common control (as
defined in Code Section 414(c)), substituting 25% for the 80% ownership level
for purposes of both Code Sections 414(b) and 414(c).
(g)“Settlement Amount” means one share of Stock.
(h)“Specified Employee” is as defined under Code Section 409A and Treasury
Regulation Section 1.409A-1(i).
(i)“Successors” means the beneficiaries, executors, administrators, heirs,
successors and assigns of a person.
3.Vesting of RSUs.
(a)Normal Vesting. Subject to the Plan and this Agreement, if the Participant
has been in Continuous Employment through the respective Vesting Date[s] as set
forth in Section 1, then the RSUs subject to such Vesting Date[s] shall become
nonforfeitable (“Vest” or similar terms).
(b)Termination of Employment. If, prior to the Vesting Date[s] set forth in
Section 1, the Participant’s employment with the Company terminates:
(i)
by reason of death, then all unvested RSUs evidenced by this Agreement shall, to
the extent such RSUs have not previously been forfeited, become 100% Vested.

(ii)
by reason of Normal Retirement, then all unvested RSUs evidenced by this
Agreement shall, to the extent such RSUs have not previously been forfeited,
continue to Vest following such Normal Retirement to the same extent that the
unvested RSUs would Vest had the Participant remained Continuously Employed by
the Company through the Vesting Date.

(iii)
by reason of Early Retirement, then a pro rata portion of the RSUs shall
continue to Vest following such Early Retirement on the same schedule that the
RSUs would Vest had the Participant remained Continuously Employed by the
Company through the Vesting Date, with such pro rata portion determined by
multiplying the number of RSUs evidenced by this Agreement, to the extent not
previously Vested or forfeited, by a fraction, the numerator of which is the
total number of calendar days during which the Participant was employed by the
Company during the period beginning on the Date of Grant and ending on the
Participant’s Separation from Service and the denominator of which is the total
number of calendar days beginning on the Date of Grant and ending on the final
Vesting Date, rounded to the nearest whole number of RSUs.

(iv)
for Cause prior to the final Vesting Date, then all RSUs, whether Vested or
unvested prior to the final Vesting Date, shall be immediately forfeited without
further consideration to the Participant.

(c)Accelerated Vesting in Connection with a Change of Control.
(i)
If a Change of Control occurs prior to the final Vesting Date, and the
Participant has been in Continuous Employment between the Date of Grant and the
date of such Change of Control, then all unvested RSUs evidenced by this
Agreement shall become 100% Vested, except (A) to the extent such RSUs have
previously been forfeited, or (B) to the extent that a Replacement Award is
provided to the Participant to replace, continue or adjust the outstanding RSUs
(the “Replaced Award”). If the Participant’s employment with the Company (or any
of its successors after the Change of Control) (as applicable, the “Successor
Company”) is terminated by the Participant for Good Reason or by the Successor
Company other than for Cause, in each case within a period of two years after
the Change of Control but prior to the final Vesting Date, to the extent that
the Replacement Award has not previously been Vested or forfeited, the
Replacement Award shall become 100% Vested (and become entitled to settlement as
specified in Section 4(b)(iv)).

(ii)
For purposes of this Agreement, a “Replacement Award” means an award (A) of the
same type (i.e., time-based restricted stock units) as the Replaced Award, (B)
that has a value at least equal to the value of the Replaced Award, (C) that
relates to U.S. publicly traded equity securities of the Successor Company in
the Change of Control (or another U.S. publicly traded entity that is affiliated
with the Successor Company following the Change of Control), (D) the tax
consequences of which for such Participant under the Code, if the Participant is
subject to U.S. federal income tax under the Code, are not less favorable to the
Participant than the tax consequences of the Replaced Award, and (E) the other
terms and conditions of which are not less favorable to the Participant than the
terms and conditions of the Replaced Award (including the provisions that would
apply in the event of a subsequent change of control). A Replacement Award may
be granted only to the extent it does not result in the Replaced Award or
Replacement Award failing to comply with or ceasing to be exempt from Code
Section 409A. Without limiting the generality of the foregoing, the Replacement
Award may take the form of a continuation of the Replaced Award if the
requirements of the preceding two sentences are satisfied. The determination of
whether the conditions of this Section 3(c)(ii) are satisfied will be made in
good faith by the Committee, as constituted immediately before the Change of
Control, in its sole discretion.

(iii)
For purposes of this Agreement, “Cause” means: (A) the willful and continued
failure by the Participant to substantially perform the Participant’s duties
with the Successor Company (other than any such failure resulting from
termination by the Participant for Good Reason) after a demand for substantial
performance is delivered to the Participant that specifically identifies the
manner in which the Successor Company believes that the Participant has not
substantially performed the Participant’s duties, and the Participant has failed
to resume substantial performance of the Participant’s duties on a continuous
basis within five days of receiving such demand; (B) the willful engaging by the
Participant in conduct that is demonstrably and materially injurious to the
Successor Company, monetarily or otherwise; or (C) the Participant’s conviction
of a felony or conviction of a misdemeanor that impairs the Participant’s
ability substantially to perform the Participant’s duties with the Successor
Company. For the purposes of this definition, no act, or failure to act, on the
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
by the Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Successor
Company.

Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement prevents a Participant from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations
and, for purpose of clarity, the Participant is not prohibited from providing
information voluntarily to the Securities and Exchange Commission pursuant to
Section 21F of the Securities Exchange Act of 1934, as amended.
(iv)
For purposes of this Agreement, “Good Reason” means: (A) any material failure of
the Successor Company to comply with and satisfy any of the terms of any
employment or change of control (or similar) agreement between the Successor
Company and the Participant pursuant to which the Participant provides services
to the Successor Company; (B) any significant involuntary reduction of the
authority, duties or responsibilities held by the Participant immediately prior
to the Change of Control (and, for the avoidance of doubt, involuntary removal
of the Participant from an officer position that the Participant holds
immediately prior to the Change of Control will not, by itself, constitute a
significant involuntary reduction of the authority, duties or responsibilities
held by the Participant immediately prior to the Change of Control); (C) any
material involuntary reduction in the aggregate remuneration of the Participant
as in effect immediately prior to the Change of Control; or (D) requiring the
Participant to become based at any office or location more than the minimum
number of miles required by the Code for the Participant to claim a moving
expense deduction, from the office or location at which the Participant was
based immediately prior to such Change of Control, except for travel reasonably
required in the performance of the Participant’s responsibilities; provided,
however, that no termination shall be deemed to be for Good Reason unless (x)
the Participant provides the Successor Company with written notice setting forth
the specific facts or circumstances constituting Good Reason within 90 days
after the initial existence of the occurrence of such facts or circumstances,
and (y) the Successor Company has failed to cure such facts or circumstances
within 30 days of its receipt of such written notice.

(v)
If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding RSUs that, at the time of the Change of
Control, are not subject to a "substantial risk of forfeiture" (within the
meaning of Code Section 409A) shall be deemed to be Vested at the time of such
Change of Control.

(d)
Forfeiture of Unvested RSUs. Subject to Section 3(b)(iv), any RSUs that have not
Vested pursuant to Section 3(a), Section 3(b), Section 3(c), or Section 3(e) as
of the final Vesting Date shall be forfeited automatically and without further
notice on such date (or earlier if, and on such date that, the Participant
ceases to be in Continuous Employment prior to the final Vesting Date for any
reason other than as described in Section 3(b) or Section 3(c)).

(e)
Disability. If, prior to the Vesting Date set forth in Section 1, the
Participant becomes Disabled, then the Participant shall immediately Vest in a
pro rata portion of the unvested RSUs evidenced by this Agreement determined by
multiplying the number of RSUs evidenced by this Agreement, to the extent not
previously forfeited, by a fraction, the numerator of which is the total number
of calendar days during which the Participant was employed by the Company during
the period beginning on the Date of Grant and ending on the date the Participant
becomes Disabled and the denominator of which is the total number of calendar
days beginning on the Date of Grant and ending on the Vesting Date, rounded to
the nearest whole number of RSUs.

4.Settlement of RSUs.
(a)Normal. Subject to Section 4(b), the Company shall pay to the Participant the
Settlement Amount on or within 30 days after the Vesting Date for each Vested
RSU to the extent the RSU has not previously been Vested, forfeited or settled.
(b)Other Settlement Events. Notwithstanding Section 4(a), to the extent the RSUs
are Vested RSUs on the dates set forth below and to the extent the Vested RSUs
have not previously been Vested, forfeited or settled, the Company will settle
such Vested RSUs as follows:
(i)
Death. Within 30 days of the Participant's death, the Company will pay, to the
person entitled by will or the applicable laws of descent and distribution to
such Vested RSUs, the Settlement Amount for each such Vested RSU.

(ii)
Disability. Within 30 days of the Participant’s Disability, the Company will pay
to the Participant the Settlement Amount for each such Vested RSU.

(iii)
Change of Control. The Participant is entitled to receive payment of the
Settlement Amount for each Vested RSU on the date of the Change of Control;
provided, however, that if such Change of Control would not qualify as a
permissible date of distribution under Code Section 409A(a)(2)(A) (such
qualifying date of distribution, a “409A Change of Control”), and the
regulations thereunder, and where Code Section 409A applies to such
distribution, the Participant is entitled to receive the corresponding payment
on the date that would have otherwise applied pursuant to Section 4 as though
such Change of Control had not occurred.

(iv)
Separation from Service Following Change of Control. Within 30 days of the
Participant's Separation from Service that occurs within a period of two years
after a 409A Change of Control, the Company will pay to the Participant the
Settlement Amount for each such Vested RSU.

(c)Payment of Taxes Upon Settlement. As a condition of the payment of the
Settlement Amount upon settlement of RSUs hereunder, the Participant agrees that
the Company shall withhold from the Settlement Amount any taxes required to be
withheld by the Company under Federal, State or local law as a result of the
settlement of the RSUs in an amount sufficient to satisfy the minimum amount of
taxes that is required to be withheld. To the extent permitted under the Plan,
the Committee may allow for withholding up to the maximum amount permissible in
accordance with applicable law in effect as of the date the RSUs are settled;
provided, however, and notwithstanding Section 11.4 of the Plan, additional tax
withholding above the statutory minimum may not be satisfied by delivering to
the Company previously acquired shares of Stock.
(d)Specified Employee. Notwithstanding anything (including any provision of this
Agreement or the Plan) to the contrary, if a Participant is a Specified Employee
and if the RSUs are subject to Code Section 409A, payment to the Participant on
account of a Separation from Service shall, to the extent required to comply
with Treasury Regulation Section 1.409A-3(i)(2), be made to the Participant on
the earlier of (i) the Participant’s death or (ii) the first business day (or
within 30 days after such first business day) that is more than six months after
the date of Separation from Service. In the Company’s sole and absolute
discretion, interest may be paid due to such delay. Further, any interest shall
be calculated in the manner determined by the Company in its sole and absolute
discretion in a manner that qualifies any interest as reasonable earnings under
Code Section 409A. Dividend equivalents shall not be paid with respect to any
dividends that would have been paid during the delay.
5.Non-Transferability of RSUs. The RSUs may not be assigned, transferred,
pledged or hypothecated in any manner (otherwise than by will or the laws of
descent or distribution) nor may the Participant enter into any transaction for
the purpose of, or which has the effect of, reducing the market risk of holding
the RSUs by using puts, calls or similar financial techniques. The RSUs subject
to this Agreement may be settled during the lifetime of the Participant only
with the Participant or the Participant’s guardian or legal representative. Upon
any attempt to transfer, assign, pledge, hypothecate, or otherwise dispose of
the RSUs or any related rights to the RSUs that is contrary to the provisions of
this Agreement or the Plan, or upon the levy of any attachment or similar
process upon the RSUs or such rights, the RSUs and such rights shall immediately
become null and void. The terms of this Agreement shall be binding upon the
Successors of the Participant.
6.Rights as Stockholder. The Participant, or his/her Successors, shall have no
rights as stockholder with respect to any RSUs covered by this Agreement, and,
except as provided in Section 8, no adjustment shall be made for dividends or
distributions or other rights in respect of such RSUs.
7.No Dividend Equivalents. No dividend equivalents will be paid or accumulated
on the RSUs.
8.Adjustments Upon Changes in Capitalization; Change of Control. In the event of
any change in corporate capitalization, corporate transaction, sale or other
disposition of assets or similar corporate transaction or event involving the
Company as described in Section 5.5 of the Plan, the Committee shall make
equitable adjustment as it determines necessary and appropriate in the number of
RSUs subject to this Agreement; provided, however, that no fractional share
shall be issued upon subsequent settlement of the RSUs. No adjustment shall be
made if such adjustment is prohibited by Section 5.5 of the Plan (relating to
Code Section 409A).
9.Notices. Each notice relating to this Agreement shall be deemed to have been
given on the date it is received. Each notice to the Company shall be addressed
to its principal office in Chicago, Illinois, Attention: Compensation. Each
notice to the Participant or any other person or persons entitled to receive a
Settlement Amount upon settlement of the RSUs shall be addressed to the
Participant’s address and may be in written or electronic form. Anyone to whom a
notice may be given under this Agreement may designate a new address by giving
notice to the effect.
10.Benefits of Agreement, This Agreement shall inure to the benefit of and be
binding upon each successor of the Company. All obligations imposed upon the
Participant and all rights granted to the Company under this Agreement shall be
binding upon the Participant's Successors. This Agreement shall be the sole and
exclusive source of any and all rights that the Participant or his/her
Successors may have in respect to the Plan or this Agreement.
11.No Right to Continued Employment. Nothing in this Agreement shall interfere
with or affect the rights of the Company or the Participant under any employment
agreement or confer upon the Participant any right to continued employment with
the Company.
12.Resolution of Disputes. Any dispute or disagreement that should arise under
or as a result of or in any way related to the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive for all
purposes. This Agreement and the legal relations between the parties hereto
shall be governed by and construed in accordance with the laws of the state of
Delaware.
13.Section 409A Compliance. To the extent applicable, this Agreement is intended
to comply with Code Section 409A and any regulations or notices provided
thereunder. This Agreement and the Plan shall be interpreted in a manner
consistent with this intent. The Company reserves the unilateral right to amend
this Agreement on written notice to the Participant in order to comply with Code
Section 409A. It is intended that all compensation and benefits payable or
provided to Participant under this Agreement shall, to the extent required to
comply with Code Section 409A, fully comply with the provisions of Code
Section 409A and the Treasury Regulations relating thereto so as not to subject
Participants to the additional tax, interest or penalties that may be imposed
under Code Section 409A. None of the Company, its contractors, agents and
employees, the Board and each member of the Board shall be liable for any
consequences of any failure to follow the requirements of Code Section 409A or
any guidance or regulations thereunder, unless such failure was the direct
result of an action or failure to act that was undertaken by the Company in bad
faith.
14.Amendment. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto.
15.Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
16.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Participant’s participation in the Plan,
or future awards that may be granted under the Plan, by electronic means or
request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.




4

